Taylor, judge,,
This.note is not negotiable and you. must' prove the consideration.
Whereupon Martin, for the plaintiff, called a witness andpróv-. ed the consideration ; and then a question arose concerning.the,, tender.
Taylor, judge. The. money is dischargable in plank, staves,,, and shingles ; you must proye a tender of all the árdeles, not of,, some, only enough in virtue to discharge the debt., A tender, of a cirtificale for timbet lying on the bank of the river, and there inspected is not a sufficient tender; the certificate is evidence, at most, only that lumber had been inspected, not that it was.a&; the place of inspection at the time of the tender.